Citation Nr: 0335014	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  00-24 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder of 
the feet.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of nasal 
trauma.  

3.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
August 1975.  
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which found that claims for service 
connection for a skin disorder of the feet and sinusitis 
claimed as a nose condition had not been reopened by 
submission of new and material evidence.  The RO subsequently 
determined that service connection had never previously been 
denied for sinusitis and undertook de novo review of the 
issue, not requiring new and material evidence to reopen the 
claim.  The veteran testified at a hearing held at the RO in 
October 2000 in connection with the appeal, and the veteran 
testified at a Travel Board hearing at the RO before the 
undersigned in June 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Following review of the claims file, the Board finds that, 
for the reasons that follow, additional actions are necessary 
before the issues on appeal may be reviewed by the Board.  

VCAA compliance  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), which, 
among other changes, expanded the notification and duty to 
assist obligations owed to claimants.  

In the present case, the record shows that the RO has not 
referenced or discussed the VCAA in developing and 
adjudicating the veteran's claim.  In particular, the RO has 
not provided notice to the veteran, either by a notice letter 
of its own or through use of the recommended VCAA notice 
letters provided by the Veterans Benefits Administration, of 
the requirements of the VCAA, including the division of 
responsibilities between VA and the claimant in obtaining 
evidence.  Nor has the RO addressed the extent to which the 
VCAA was satisfied.  See Quartuccio v. Principi, 16 Vet. App 
183 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Under the law, as interpreted by Quartuccio, 
VA must notify the claimant and the claimant's representative 
of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  VA must also advise a claimant which 
evidence the claimant must supply and which evidence VA will 
obtain on his or her behalf.  This appeal must therefore be 
remanded in order to afford the opportunity to complete all 
notification and duty to assist obligations required to 
comply with the VCAA.  

A VCAA notice letter to a claimant must be legally sufficient 
under the standards set forth by the United States Court of 
Appeals for the Federal Circuit on September 22, 2003, in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), wherein the Federal 
Circuit invalidated the 30-day response period provided in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit Court's holding is similar 
to that reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Therefore, the appeal must be remanded for compliance with 
the VCAA.  All VCAA notice letters sent to the veteran must 
inform the veteran that notwithstanding any other information 
previously provided, a period of one full year is allowed in 
which to respond.  

Development of the evidence 

In an effort to provide assistance, the Board has reviewed 
the claims file and identified certain assistance that must 
be rendered to comply with the VCAA.  The actions set forth 
herein are not necessarily all-inclusive.  It remains the 
responsibility of the adjudicating office to ensure that the 
notification and development required by the VCAA are 
undertaken in this case.  Follow-up action may be required.  

The veteran contends that he experienced jungle rot in 
service for which he was given medication in Korea.  He 
further contends that he was treated for episodes of 
sinusitis in service and that he suffered a broken nose as a 
result of an assault by a fellow serviceman.  Service medical 
records show that he was seen on various occasions in 1972 
and 1974 for nasal congestion diagnosed variously as allergic 
rhinitis or sinusitis.  No nasal fracture is documented.  
Tinea versicolor affecting an undisclosed location was 
reported at entrance into service.  

Service connection for a skin disorder of the feet 
characterized variously as jungle rot or a fungus infection 
was denied by VA RO rating decision in June 1987 and August 
1994.  Service connection for a broken nose was denied in 
January 1988.  Since the veteran did not appeal these 
determinations, service connection can be granted at the 
present time only if new and material evidence is submitted 
to reopen those claims and if a new factual basis for the 
granting of service connection is presented.  38 C.F.R. 
§§ 3.104, 3.156(a).  

At his Travel Board hearing the veteran testified that after 
service he moved to New York and Detroit, where he was seen 
at VA facilities in the Bronx and in Flint, Michigan, 
respectively.  Several years later he moved to Tampa, 
Florida, where he now resides.  In 1986 he underwent nasal 
surgery at the VA Medical Center in Tampa.  The claims file 
contains many records from Tampa but none from either the 
Bronx or Flint.  An attempt should be made to obtain all 
available records from these facilities before the case is 
adjudicated further.  If additional records are received, the 
need for a further VA examination to obtain a nexus opinion 
should be determined.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  All available outpatient treatment 
and hospitalization records should be 
obtained from the VA Medical Centers in 
the Bronx, New York, and in Flint, 
Michigan, for inclusion in the record on 
appeal.  

2.  The veteran should be given a further 
opportunity to identify all medical 
providers, both VA and non-VA, including 
physicians, hospitals, or clinics from 
which he has received examination or 
treatment for the disorders at issue 
since separation from service.  The RO 
should take appropriate steps to obtain 
all available documentation from any 
providers identified by the veteran.  

3.  Review the claims file and ensure 
that all VCAA notice obligations and duty 
to assist obligations (including any 
necessary examinations) are satisfied in 
full.  The notice obligations must be 
satisfied in accordance with the decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

4.  Readjudicate the issues on appeal.  
If any determination is adverse to the 
veteran, a supplemental statement of the 
case should be prepared and the veteran 
and his representative should be given a 
reasonable period of time for reply.  

Thereafter, the case should be returned to the Board for 
further review, if in order.  The purpose of this remand is 
to satisfy the requirements of the law.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


